Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to the application filed on 07/15/2019.
Status of claims
Claims 1-20 are pending. Claims 1-20 are allowed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “A data storage medium system has one or more storage entities (SEs) each comprising one or more storage drives configured to store data for an application that relies on higher levels of data integrity. Each SE has its own cryptographic identity in the form of a unique root identity key pair of public and private keys created at manufacturing time of the SE. The public key of the root identity key pair is tied to an identity of the SE via a public key certificate. Each SE is configured to generate one or more SE-specific asymmetric data owner public and private keys upon invocation of one of a set of smart contracts by one or more prospective data owners. One or more distributed ledger units are connected to a distributed shared ledger. The one or more SEs are directly connected or connected via the distributed ledger units to the shared distributed ledger”; in combination with all the elements of 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.

US  2020036647 A1 – JO- causing the at least one processor to request a management server to encrypt a push key received from a push server, using the communication circuit, in response to the request, receive the encrypted push key from the management server, generate at least one transaction based on the encrypted push key, and transmit the transaction to a blockchain network.

US  20190373472 A1- Smith- updating and validating Internet of Things (IoT) software code and configuration using blockchain smart contract technology. The use of 
US  20190058599 A1 – Takada - generating a new record in a digital ledger include hashing a payload, public key, and signature of a parent record to generate a hash value. A new record is created with a new payload and a new public key. The hash value is combined with the new payload and the new public key to generate a message value. A signature of the new record is generated using the message value and a private key corresponding to the public key of the parent record. The signature of the new record is added to the new record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491